Title: Abigail Adams to John Adams, 25 March 1797
From: Adams, Abigail
To: Adams, John


        
          
            my Dearest Friend
            Quincy March 25 1797
          
          I have neither Seen or heard of any unpleasent remarks or strictures upon your late addresses. what may be reserved for hereafter I know not. the Chronical has been quite favourable, drawing however wrong inferences that your administration would be very different from your predecessors. the impression made upon the minds of the publick as far as I can learn them, have been highly favourable, but the publick have exhausted themselves upon your predecessor. they must take breath, and recollect themselves, before they can bestwo even merrited praise. our good Brother Cranch, Said he was enraptured with the speach, that he had read it repeatedly, and every time with new delight & pleasure. Mr Flint who lately attended the ordination of mr Peirce at Brookline, reported that it was held in high estimation. I saw a proposal in Websters paper, of having it printed & Framed with the late Presidents. The solemnity of the scene in which you was the Principle actor, the dignified Speach deliverd previous to the oath of office, the Presence of the Great Friend and Father of his Country, who presented himself to the publick, as a pledge for his successor, could not fail to inspire into the minds and Hearts of all present, the strongest emotions of tenderness, nor do I wonder that it found its way to their Eyes. there are many other reflection which would have penetrated my Heart upon the occasion—
          I cannot consider the event in the light which a Lady of our acquaintance describes it, “a Game of chance, the highest Card in the pack, a second throw could make no addition but a Crown.” promotion cometh neither from the East nor from the West nor from the south, but God is the judge, Saith the scripture—
          I inclose you the Letter and my reply. when I was at Plimouth a number of them were purchasing tickets, and invited me to join them. I bought one with them. this will explain the first part of the Letter, the feelings, and spirit are endeavourd to be conceald under the appearence of Friendship. I hope the professions are sincere, tho there is a manifest design to lead me to consider the event as Chance, rather than choice. The Idea of great Wealth held up, so that the Chance of 5 thousand dollors or Eight shillings could be no object with me, is a reflection not justified, and this she knew—
          
          You observe that the News is unpleasent. I presume you mean as it respects mr Pinkny but this does not appear to be well founded, or do you mean, as it respects Peace? I do not think it improbable that Pinckny may be refused, considering what are the designs of the Directory. but as you once observed in a Letter to a Friend in the year 1782 That your whole Life from Infancy, had been passed through an uninterrupted series of delicate Situations, so when you found yourself suddenly translated into a New one, the View of it, neither confounded or dismayed you.
          I hope you will continue to possess the same fortitude, and resourses, for where there is neither fixed Principles nor any Laws Humane or divine, which are considerd binding, it puzzels all calculation to know what part to act.
          I read the Letter of Mifflin & your reply. I should not have wisht you to have accepted the House on any terms. I have not got my last papers so do not know what they have done with the House.
          there is one observation in your Letter which Struck me as meaning more than is exprest. J.   n is as he was! can he still be a devotee to a cause, and to a people, run Mad, without, any wish for Peace, without any desire after a rational system of Government, and whose thirst for power and absolute dominion is become Gluttonous? can it be? I regreet that dr Preistly has been left to the commission of Such an error of Judgment as to be present at the Feast of ——— as Porcupine call them. he has laid himself open to the scourge, & peter lays it on with exultation he has given him a handle, and the Friends of the Doctor, must censure he ought not to have had, any Hand or part in the buisness. poor Mckean, he has made him a Henpeck indeed. how the truth cuts. I wonder peter does not get broken bones. poor Pennsilvania keeps no gallows, but she keeps Rogues and Villans who deserve one, and she will find to her cost that she has not reachd the Millenium.
          I know when you get to Housekeeping you will pine for society, for your Farm, For your Wall, and wish as Boylestone Adams, says that it was the end of the fourth, instead of the beginning Year.
          please to tell Brisler that his wife looks quite sober & sad that she has not had a Letter from him for a month. The man imitates his Master, and has written so frequently to his wife of late, that she, like her mistress feels mortified when ever a dissapointment prevents her from receiving assurences of unabating Love and affection, which tho a thousand times told, will never diminish of their Value in the estimation of your
          
            A Adams—
          
        
        
        
          Your Mother—who is here, desires me to give her Love to you she has past through this cold Winter better than I expected— Mrs Temple just passing by reminds me of a sausy old poet who says, Frailty, thy name is woman— could mr Russel look from his happy abode, what would he say to see his property flying into the hands of a young British officer, whose commission of Leiut is all the wealth he owns. his wife, aya she ought never to have been his, and I know not but mr Russel was as indiscreat at 55 as she has been at 29. all the contrivance of that old Sinner his Father— Let every Man enjoy his property as he passes through Life, do with it all the good he can—and not leave it to be disposed of at his discease, by he knows not whom—
        
      